



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Ogbamichael, 2015 ONCA 99

DATE: 20150210

DOCKET: C55501

Doherty, Cronk and LaForme JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Tekle Ogbamichael

Appellant

Lance Beechener, for the appellant

Kevin Rawluk, for the respondent

Heard:  February 10, 2015

On appeal from the sentence imposed by Justice Herold of
    the Superior Court of Justice on February 17, 2012.

APPEAL BOOK ENDORSEMENT

[1]

Counsel for the appellant has effectively said all that could be said on
    behalf of the appellant.

[2]

We will proceed on the basis that the appellant has satisfied us that
    there is an error in principle and we will review the sentence on that basis.

[3]

The appellant argues that the appropriate range of sentence includes a
    sentence of six months.  He submits, given the significant immigration
    consequences flowing from a sentence in excess of six months, that a sentence
    of just less than six months would be appropriate.

[4]

Immigration consequences are relevant in fixing the appropriate
    sentence.  However, immigration considerations cannot justify the imposition of
    a sentence that falls outside the appropriate range:
R. v. Pham
, 2013
    SCC 15 at para. 11.

[5]

Having regard to the appellants serious criminal background and the
    many violations of court orders, we cannot agree that a sentence of six months
    falls within, or is even close to, the appropriate range.  Even if we were
    inclined to impose a shorter sentence than the trial judge, it would be well
    above six months.

[6]

The appellant has served the sentence.  As we understand it, the
    appellant does not seek a variation of the sentence unless we were prepared to
    impose a sentence under six months.

[7]

Consequently, the appeal is dismissed.


